DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 21-22, 28-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US PG Pub 2015/0150429 A1 (hereafter Yoo) in view of Deyle et al., US PG Pub 2017/0225336 A1 (hereafter Deyle).  

Regarding claim 21 where it is disclosed by Yoo to have a cleaning robot as shown in at least figures 1-2, where it shows that the robot has wheel which are driven by motors to move the robotic cleaner.  The robotic cleaner of figures 1-2 also includes a vacuum system which removes the dirt from the floor as it vacuums and brush agitator shown in figure 2.  Yoo in figure 13-22 shows their system having the wheels being able to adjust the vertical height of the robotic vacuum using actuators.  Yoo in at least paragraph 149 describes their system being able to map an area the robotic device is in using SLAM.  Whereby, SLAM would allow the system to detect the change in height of the obstacles around the robotic device.  It is disclosed by Yoo in at least paragraphs 162 and 163 to have their system have a map storage system that saves map information.  Yoo in at least paragraphs 158-160 describes how their system use a controller 220 to control how the robot can be lifted up to help it become unstuck if it becomes stuck on an object.  This is read upon by applicants claim to, “A cleaning robot, comprising: a driver configured to move the cleaning robot on a floor; a floor cleaner configured to separate foreign material from the floor; a height adjuster configured to control a height of the floor cleaner; a 
However, it is not specifically disclosed by Yoo to have their system, “… a sensor configured to sense the height of the floor in the space; … based on a height of the floor provided in the height information stored in the map storage and the height of the floor sensed by the sensor.”  
Deyle is directed to a mobile robot that can move around an area and sense objects around and avoid a collision with the detected object by saving the location of the objects to s stored map.  Deyle in at least paragraphs 8, 62, 108 and 254-256 describes how their system can, ““… a sensor configured to sense the height of the floor in the space [at least paragraphs 8, 62, 108 and 254-256]; … based on a height of the floor provided in the height information stored in the map storage and the height of the floor sensed by the sensor [at least paragraphs 254-256].”  
 Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Yoo by the teachings of Deyle, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Yoo by the use of a known technique to improve similar devices in the same way, as taught by Deyle.  Where in this instance the modification of Yoo who does not have their system track how high the obstacles it encounters and thus allow it to plot a path where it can get over obstacles in its path instead of trying to get over obstacles which might be too high and then becoming stuck, as taught by Deyle.  
Regarding claim 22 where it is disclosed by Yoo in at least paragraphs 65 and 149 to have the robot being able to adjust the height of the robot based on its location and it becoming 
However it is not disclosed by Yoo to have a height sensor.  
Deyle is directed to a mobile robot that can move around an area and sense objects around and avoid a collision with the detected object by saving the location of the objects to s stored map.  Deyle in at least paragraphs 8, 62, 108 and 254-256 describes how their system has a height sensor to sense the height of object in front of the robotic device as described in at least paragraphs 254.  
 Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Yoo by the teachings of Deyle, where they are both directed to the same field of endeavor of controlling robotic systems.  Where one would have been motivated to modify Yoo by the use of a known technique to improve similar devices in the same way, as taught by Deyle.  Where in this instance the modification of Yoo who does not have their system track how high the obstacles it encounters and thus allow it to plot a path where it can get over obstacles in its path instead of trying to get over obstacles which might be too high and then becoming stuck, as taught by Deyle.  
Regarding claim 28 which is the corresponding apparatus claim for system claim 21 and is therefore rejected for the same reasons as stated for claim 21 above.  
Regarding claim 29 which is the corresponding apparatus claim for system claim 22 and is therefore rejected for the same reasons as stated for claim 22 above.  
Regarding claim 33 which is the corresponding method claim for system claim 21 and is therefore rejected for the same reasons as stated for claim 21 above.  
Regarding claim 34 which is the corresponding method claim for system claim 22 and is therefore rejected for the same reasons as stated for claim 22 above.  

Claim 23, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Deyle as applied to claims 21, 28 and 33 respectively, above, and further in view of Chung et al., US PG pub 2007/0282484 A1 (hereafter Chung).

Regarding claim 23 where all the limitations of claim 21 are disclosed by Yoo and Deyle as described above.  Where they do not specifically disclose the feature of the sensor is configured to sense a material of the floor within the space, and wherein the central controller is further configured to: determine a height adjustment of the floor cleaner based on the height of the floor sensed by the sensor, and control the height adjuster to adjust the height of the floor cleaner based on the determined height adjustment.  
Chung is directed to a robot which travels across a floor space and includes sensors to detect the type of floor material the robot is traversing as described in at least paragraph 72.  Chung does teach that their system in at least paragraphs 37, 40, 41-42, 44, 46 & 72 to have their system also have the sensor is configured to sense a material of the floor within the space [para. 72], and wherein the central controller is further configured to: determine a height adjustment of the floor cleaner based on the height of the floor sensed by the sensor [Yoo in at least para. 158-160], and control the height adjuster to adjust the height of the floor cleaner based on the determined height adjustment [Deyle in at least paragraphs 254-256].  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Yoo and Deyle by the teachings of Chung, where they are all 
Regarding claim 30 which is the corresponding apparatus claim for system claim 23 and is therefore rejected for the same reasons as stated for claim 23 above.  
Regarding claim 35 which is the corresponding method claim for system claim 23 and is therefore rejected for the same reasons as stated for claim 23 above.  

Claims 24, 31 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Deyle as applied to claims 21, 28 and 33 respectively, above, and further in view of Reindle et al., US PG Pub 2005/0278888 A1 (hereafter Reindle).  

Regarding claim 24 where all the limitations of claim 21 are disclosed by Yoo and Deyle as described above.  Where it is not specifically disclosed by either Yoo or Deyle to have their system also have the motor sense the load on the motor using the current being used by the motor and also determine and adjusting the height of the floor cleaner based on the load of the motor. 
Reindle is directed to a robotic cleaner and the associated sensors which are used to help control the robot.  Reindle in at least paragraphs 43, 54, 89 and 94 describes how their system is able to also have the motor sense the load on the motor using the current being used by the motor and also determine and adjusting the height of the floor cleaner based on the load of the motor.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Yoo and Deyle by the teachings of Reindle, where they are all directed to the same field of endeavor of robotic system and the control of them using sensors.  Where one would have modified both Yoo and Deyle by the use of a known technique to improve similar devices in the same way, as taught by Reindle.  In this instance the modification of Yoo and Deyle who do not use the load being experienced by the motor of the robot to determine the floor surface and then adjust the height of the robot to allow it to move over the different types of floor surfaces.  Where deep pile carpet can slow down the robot or the robot can become stuck as compared to wood floors or low pile carpet.  It is taught by Reindle to have their robot use the load experienced by the motor to assess the floor type and correct the robot height to compensate for the floor surface type which would help the robot be able to complete cleaning by not becoming stuck on a difficult floor surface.  
Regarding claim 31 which is the corresponding apparatus claim for system claim 24 and is therefore rejected for the same reasons as stated for claim 24 above.  
Regarding claim 37 which is the corresponding method claim for system claim 24 and is therefore rejected for the same reasons as stated for claim 24 above.  
Regarding claim 36 where all the limitations of claim 33 are disclosed by Yoo and Deyle as described above.  Where it is disclosed by the combination of Yoo and Deyle as described above to have their robot being able to adjust the height of the robot based on obstacles in front of it. It is also disclosed by Chung to have a robot which travels across a floor space and includes sensors to detect the type of floor material the robot is traversing as described in at least paragraph 72.  Chung does teach that their system in at least paragraphs 37, 40, 41-42, 44, 46 & 72 to have their system also have the sensor is configured to sense a material of the floor within 
However they do not specifically disclose their system using a sensor on the robotic device being able to detect the type of floor surface that the robot is traversing.  
Reindle is directed to a robotic cleaner and the associated sensors which are used to help control the robot.  Reindle in at least paragraphs 43, 54, 89 and 94 describes how their system is able to also have the motor sense the load on the motor using the current being used by the motor and also determine and adjusting the height of the floor cleaner based on the load of the motor.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Yoo and Deyle by the teachings of Reindle, where they are all directed to the same field of endeavor of robotic system and the control of them using sensors.  Where one would have modified both Yoo and Deyle by the use of a known technique to improve similar devices in the same way, as taught by Reindle.  In this instance the modification of Yoo and Deyle who do not use the load being experienced by the motor of the robot to determine the floor surface and then adjust the height of the robot to allow it to move over the different types of floor surfaces.  Where deep pile carpet can slow down the robot or the robot can become stuck as compared to wood floors or low pile carpet.  It is taught by Reindle to have their robot use the load experienced by the motor to assess the floor type and correct the robot height to compensate for the floor surface type which would help the robot be able to complete cleaning by not becoming stuck on a difficult floor surface.  


Allowable Subject Matter

Claims 25-27, 32 & 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664